Citation Nr: 1511174	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-21 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than May 27, 1994 for the grant of service connection for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2014 the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO awarded service connection for bilateral pes planus with history of plantar fasciitis, effective May 27, 1994; the Veteran was notified of the RO's decision and of his appellate rights in a December 1996 letter.
 
2.  The Veteran initiated an appeal with respect to the effective date assigned for the award of service connection for pes planus by filing a timely notice of disagreement in November 1996; however, after the RO issued a statement of the case in October 1998, the Veteran did not file a timely substantive appeal with respect to the effective date issue. 

3.  The instant claim for an earlier effective date for the grant of service connection of bilateral pes planus with plantar fasciitis, filed in July 2010, is a freestanding effective date claim that is barred as a matter of law.





CONCLUSION OF LAW

The Board does not have jurisdiction to consider the matter of the Veteran's entitlement to an effective date earlier than May 27, 1994, for the grant of service connection for bilateral pes planus with plantar fasciitis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the dismissal of the appeal, any existing concerns regarding VA's duties to notify and assist the Veteran are moot, and the Board need not address them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); VAOPGCPREC 2-2004 (March 9, 2004).

Legal Analysis

Once a veteran is assigned an effective date for an award of benefits, he or she has the right to appeal the effective date issue to the Board.  See, e.g., 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  If a veteran does not initiate an appeal within one year, however, the RO's decision with respect to the effective date becomes final, and no subsequent "free-standing" claim for an earlier effective date may be entertained.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006)).

In the present case, the evidence of record shows that the RO, by a rating decision in November 1996, awarded service connection for bilateral pes planus with history of plantar fasciitis and assigned a 30 percent rating effective May 27, 1994.  The Veteran was notified of the RO's decision and of his appellate rights in a December 1996 letter.  The Veteran appealed the effective date assigned by filing a timely notice of disagreement in November 1996.  In October 1998 the Board of Veterans' Appeals remanded the Veteran's claim of entitlement to an effective date earlier than May 27, 1994 for the grant of service connection for pes planus in order for the RO to adjudicate the claim; it was noted that if the claim was not granted by the RO, a statement of the case should be issued.  In October 1998 the RO issued a statement of the case denying an earlier effective date for the grant of service connection for pes planus.  The Veteran was notified that in order to perfect his appeal of the earlier effective date issue, the Veteran should submit a substantive appeal within 60 days.  However, the Veteran did not submit a timely substantive appeal with respect to the effective date issue.  Thereafter, the record contains a report of contact which notes that in March 1999 the Veteran was notified that he had not submitted a timely substantive appeal and that the issue was no longer on appeal.  As such, the November 1996 rating decision became final.  38 C.F.R. § 20.1103.  

In April 1999 the Veteran submitted a request for a hearing regarding an earlier effective date for the grant of service connection for pes planus.  In July 1999 the RO denied the claim.  The Veteran perfected an appeal of this decision and in July 2002 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  However, on January 28, 2003, prior to the promulgation of a decision in the appeal by the Board, the Veteran submitted a statement to the RO indicating his wish to withdraw his claim of entitlement to an earlier effective date claim for the grant of service connection for pes planus.  As statement was submitted to the RO, it is effective the date it was received.  38 C.F.R. § 20.204(b)(3).

Thereafter, the Veteran filed the instant claim for entitlement to an effective date earlier than May 27, 1994 for the grant of service connection for pes planus in July 2010.  

Notwithstanding the finality of the RO's November 1996 decision, an effective date prior to May 27, 1994, could be awarded if it was established that the RO committed clear and unmistakable error (CUE) in assigning that date.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).  It is recognized that, although any claim of CUE must be pled with specificity, there is a duty to give a sympathetic reading to pleadings of pro se motions.  See Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  However, even sympathetically reading the pleadings in this case, neither the Veteran nor his representative has thus far filed a claim of CUE.  Although the Veteran submitted a May 1997 and an October 2010 statement using the words clear and unmistakable error, in an April 1998 statement the Veteran clarified that he is not claiming CUE.  Moreover, importantly, twice at the videoconference hearing before the undersigned (on page 7 and page 14 of the hearing transcript) the Veteran's representative clarified that the Veteran was absolutely not arguing that there was CUE in any prior decision.  

If the Veteran wishes to file a claim for CUE in the November 1996 rating decision, or for CUE any other prior rating decisions, he may do so expressly with the RO. 

Because the RO's November 1996 rating decision is final with respect to the effective date assigned for the grant of service connection for bilateral pes planus with plantar fasciitis, no claim of CUE has been filed, and a "free-standing" claim for an earlier effective date cannot be entertained, there is no legal basis upon which the Board can presently consider the matter of the Veteran's entitlement to an effective date earlier than May 27, 1994, for the grant of service connection for bilateral pes planus with plantar fasciitis.  Consequently, the appeal must be dismissed.

The Board acknowledges the Veteran's statements and arguments that he was denied fundamental fairness in adjudication of his original claim for bilateral pes planus with plantar fasciitis or any subsequent claim.  At the Board hearing he testified that when service connection was granted, effective May 27, 1994, he was forced to sign a document agreeing with the award and effective date.  He also claims to have filed appeals and earlier claims regarding the pes planus issue that were never processed.  The record reflects that prior to the claim being granted in the November 1996 rating decision, the Veteran's claim had been previously denied by the RO and appealed to the Board.  The Board denied service connection for pes planus in March 1987.   The Veteran did not appeal this decision or file another claim for service connection for pes planus until he filed a new claim in January 1993.  This claim was denied in a March 1993 rating decision.  The Veteran did not appeal this claim or submit new and material evidence within one year of the March 1993 denial.  He then filed a request for a hearing on the issue of service connection for pes planus on May 27, 1994.  This was considered to be a new claim, and is the current effective date assigned, as discussed above.  It therefore appears that the Veteran's previous claims were addressed and adjudicated.  The record does not reflect that there was any lack of fundamental fairness in adjudication of the claims.  Moreover, there is no evidence in the record that the Veteran was forced to sign any document whatsoever.  In this regard, there is a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005) (RO's issuance of SOC); Crain v. Principi, 17 Vet. App. 182, 186 (2003) (RO's mailing of an SOC to a veteran); Redding v. West, 13 Vet. App. 512, 515 (2000) (whether RO received the veteran's power of attorney); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (whether RO sent to claimant the application form for dependency and indemnity compensation); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (RO's mailing of a VA decision to a veteran).  The presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  Here, however there is no clear evidence showing that the Veteran was forced to sign anything or that there was any fundamental unfairness in the claims process.  While the Veteran may sincerely believe he was denied fundamental fairness in the claims process, there is simply nothing in the record to show that this is the case.  In any event, to whatever extent such arguments are advanced for the purpose of suggesting that fundamental fairness warrants a grant of the benefit sought in this case (an earlier effective date), such does not affect the Board's decision in this appeal.  While a grant of equitable relief is within the discretion of the Secretary of Veterans Affairs, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board acknowledges that the Federal Circuit did find in Cushman v. Shinseki, 576 F.3d 1290, 1298 (Fed. Cir. 2009), that a veteran's entitlement to disability benefits is a property interest protected by the due process clause.  Cushman v. Shinseki, 576 F.3d 1290, 1298 (Fed. Cir. 2009).  However, the facts of the Cushman case involved circumstances where a claim was evaluated based upon improperly altered evidence.  Nothing in the facts of this case indicates any such altering of evidence has occurred.  The Federal Circuit also emphasized the need for a fair adjudication of a claim as part of the claim for veterans benefits.  Here, there does not appear to be any indication that the Veteran has been denied the opportunity to present any evidence or argument in support of his claims, or that there were any other due process violations.  The Board also reiterates that, as discussed above, the duties to notify and assist in this case have been satisfied.


ORDER

The claim of entitlement to an effective date earlier than May 27, 1994, for the grant of service connection for bilateral pes planus with plantar fasciitis is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


